Citation Nr: 0738238	
Decision Date: 12/05/07    Archive Date: 12/13/07	

DOCKET NO.  06-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, claimed as actinic keratosis, on a direct basis, or 
as the residual of exposure to Agent Orange.  

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for chronic tinnitus. 

5.  Entitlement to service connection for a disorder 
characterized by "tremors."  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from November 1962 to 
January 1969, with service in the Republic of Vietnam from 
September 1966 to September 1967.  The veteran had an 
additional unverified period of active service from January 
1960 to November 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  A chronic skin disorder, claimed as actinic keratosis, is 
not shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service, including 
exposure to Agent Orange.

2.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

3.  Chronic hearing loss is not shown to have been present in 
service, or at any time thereafter.  

4.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.  

5.  A chronic disorder characterized by "tremors" is not 
shown to have been present in service, or at any time 
thereafter.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder, including actinic keratosis, 
claimed on a direct basis, or as the residual of exposure to 
Agent Orange, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(West 2007).  

3.  Chronic hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

4.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

5.  A chronic disorder characterized by "tremors" was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised during the course of a hearing before 
the undersigned Veterans Law Judge in August 2007; service 
medical records; VA and private treatment records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to those claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic skin disorder and hypertension, as well as for 
bilateral hearing loss and tinnitus, and a disorder 
characterized by "tremors."  In pertinent part, it is 
contended that all of the aforementioned disabilities had 
their origin during the veteran's period of active military 
service.  More specifically, it is argued that the veteran's 
current skin disorder is in some way the result of exposure 
to Agent Orange during his period of service in the Republic 
of Vietnam.  The veteran further argues that his current 
hearing loss and tinnitus are in some way the result of 
acoustic trauma during that same period of service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, a malignancy, 
such as skin cancer, or hypertension becomes manifest to a 
degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(which is to say, cancers of the lung, bronchus, larynx, or 
trachea), and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during such service, where they become manifest to a 
degree of 10 percent or more any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2007).  For purposes of this section, the term "herbicide 
agent" means a chemical or an herbicide used in support of 
the United States and Allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(ii) (2007).  

In the present case, service medical records fail to 
demonstrate the presence of a chronic skin disorder 
(including actinic keratosis), hypertension, chronic hearing 
loss, tinnitus, or any disorder characterized by "tremors."  
While at the time of a service medical examination in October 
1962, the veteran indicated that he had once been told that 
he had "low blood pressure," the veteran's blood pressure at 
the time of that examination was entirely within normal 
limits, and no pertinent diagnosis was noted.  Moreover, 
while during the course of that same examination, there was 
present an apparent mild hearing loss, in particular, in the 
veteran's right ear, that hearing loss was, apparently, acute 
and transitory in nature, and resolved without residual 
disability.  As of the time of a service separation 
examination in November 1968, the veteran's ears and hearing, 
as well as his skin and blood pressure, were entirely within 
normal limits, and no pertinent diagnoses were noted.  Nor 
was there evidence that, at the time of that examination, the 
veteran suffered from "tremors" of any of his extremities.  

In point of fact, the earliest clinical indication of the 
presence of any of the disabilities at issue is revealed by 
private medical records dated in 1991, approximately 22 years 
following the veteran's discharge from service, at which time 
there was noted the presence of elevated blood pressure, for 
which the veteran had been prescribed medication, as well as 
an apparent early basal or squamous cell carcinoma on the 
veteran's right ear, in conjunction with "some kelosis."  
Significantly, at no time was the veteran's hypertension or 
skin disorder attributed to his period of active military 
service.  Moreover, while in December 1997, the veteran was 
seen for a complaint of "tingling" in his right hand, at no 
time, either in service, or thereafter, has the veteran been 
shown to be suffering from chronic "tremors."  

The Board acknowledges that, following a VA dermatologic 
examination in December 2005, the examiner was of the opinion 
that the veteran was suffering from actinic keratosis with 
possible lymphangiomas of his right upper forearm.  However, 
that examiner did not believe that those manifestations were 
in any way related to Agent Orange.  Nor did the veteran 
exhibit any other stigmata of Agent Orange exposure, 
including chloracne.  Under the circumstances, the examiner 
was of the opinion that the veteran's actinic keratosis most 
likely originated over the course of the past 10 to 15 years, 
placing its inception at a point in time around or about 1990 
or, at the latest, 1995.  Significantly, the lymphangiomas 
present were felt to be completely benign, thereby 
necessitating nor further therapy or workup.  

The veteran argues that his current hearing loss and tinnitus 
are the result of rather extensive noise exposure during his 
service as a combat engineer in the Republic of Vietnam.  
However, and as noted above, it has yet to be demonstrated 
that the veteran does, in fact, suffer from either hearing 
loss or tinnitus.  Nor is there objective evidence that the 
veteran, at present, suffers from a chronic disability 
characterized by "tremors."  Under the circumstances, the 
veteran's claims for service connection must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
pertaining to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in July 2005, and in March and 
April 2006.  In those letters, VA informed the veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and what information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors 

and hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA and private outpatient treatment records, 
and VA examination reports.  The veteran also appeared at a 
hearing before the undersigned.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate each claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for a chronic skin disorder, claimed as 
actinic keratosis, is denied.  

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.



Service connection for a disorder characterized by "tremors" 
is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


